Citation Nr: 0414473	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for skin disabilities, 
claimed as secondary to herbicide exposure.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 RO decision that denied the 
veteran's claim for service connection for skin disabilities, 
claimed as secondary to herbicide exposure. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran claims that his skin conditions were caused by 
exposure to herbicides while serving in Vietnam.  A review of 
his DA Form 20 (Enlisted Qualification Record) shows that he 
had service in Vietnam.  A June 2002 statement from D.R.B., 
M.D., reflects that the veteran had a long history of both 
pre-cancerous and cancerous lesions of the skin, including 
actinic keratoses, basal cell carcinoma, Bowen's disease, and 
squamous cell carcinoma.  It was opined that it was more 
likely than not that the veteran's exposure to Agent Orange 
in Vietnam resulted in his current skin problems.  See Combee 
v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).  It is not clear what the basis for 
this opinion is.  On remand, additional records from Dr. 
D.R.B. should be obtained.

It is noted that the veteran underwent a VA dermatologic 
examination in September 2002; however, a definitive opinion 
as to whether the veteran's skin problems were related to 
inservice Agent Orange exposure was not provided.  As such, 
the veteran should be afforded a comprehensive VA examination 
that reconciles the matter of etiology.

Accordingly, the case is REMANDED for the following action: 

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated the veteran for skin problems 
since service to include Drs. D.R.B., 
D.L.B., Jr., and D.A.V. of Dermatology 
Associates of Erie.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  

2.  The RO should schedule the veteran 
for an appropriate VA dermatological 
examination to assess the nature, time of 
onset, and etiology of any skin problems 
he may now have.  The claims folder must 
be made available to the examiner for a 
review of the veteran's pertinent medical 
history, and the examiner is asked to 
confirm that he or she has reviewed the 
claims folder.  In particular, the 
examiner is asked to review the June 2002 
statement of D.R.B., M.D.  The examiner 
should list all of the veteran's current 
skin diagnoses.  An opinion should be 
rendered as to whether it is at least as 
likely as not that any skin problems are 
related to his service in the military 
and, in particular, exposure to Agent 
Orange while in Vietnam.  If no opinion 
concerning this can be rendered, explain 
why this is not possible.

3.  Thereafter, the RO should 
readjudicate this claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


